85466: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-34378: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85466


Short Caption:MOTI, M.D. VS. DIST. CT. (JAIME)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A797876Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerDereje Moti, M.D.Alissa N. Bestick
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Keith A. Weaver
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestCristina JaimeSiria L. Gutierrez
							(Bighorn Law/Las Vegas)
						Kimball J. Jones
							(Bighorn Law/Las Vegas)
						


RespondentJessica K. Peterson


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


11/28/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/07/2022Filing FeePetition Filing Fee Paid. $250.00 from Autumn Nouwels.  E-Payment Ref. no. 22100539782487. (SC)


10/07/2022Petition/WritFiled Petition for Writ of Mandamus Regarding Motion to Strike Expert Benny Gavi, MD. (SC)22-31631




10/07/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-31632




10/07/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-31633




11/02/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." RP/JH/LS. (SC)22-34378





Combined Case View